--------------------------------------------------------------------------------

(English Translation)

Shandong Yinguang Internet Technology Co., Ltd

Chinese-foreign Equity Joint Venture Contract

Between



Shandong Linyi Yinguang Fusi Internet Digital Technology Co., Ltd



And



BroadWebAsia, Inc.
 

 

--------------------------------------------------------------------------------

Chapter 1 General Provisions

Shandong Linyi Yinguang Fusi Internet Digital Technology Co., Ltd and
BroadWebAsia, Inc., on the basis of the principle of equity and mutual benefit
and pursuant to the Equity Purchase Agreement executed by both parties, agree to
jointly invest 1.2 million USD to establish a joint venture enterprise in
Shandong Linyi.

Chapter 2 Parties

Article 1     Parties of this contract are as follows:

(1) Shangdong Linyi Yinguang Fusi Internet Digital Technology Co., Ltd
(hereinafter referred to as Party A)

Registered address: No. 16, Lantian Pedestrian Street Furen Street, Lanshan
District, Linyi City, Shandong Province, China

Legal representative: Sun Bowen
Position: Chairman of the board
Nationality: China
Telephone: 086-539-8226109

(2) BroadWebAsia, Inc.

Registered address: 9255 Sunset Blvd., Suite 1010 Los Angeles, California 90025
USA

Legal representative: Daniel Yeh
Nationality: USA
Telephone: 001-310-550-5911

Chapter 3 Establishment of the Joint Venture Company

Article 2     In accordance with the "Law of the People’s Republic of China on
Chinese-foreign Equity Joint Venture", Party A and Party B reach an agreement on
the foundation of the joint venture.

Article 3     The name of the company: 山东银光网络技术有限公司
English name: Shandong Yinguang Internet Technology Co., Ltd.
Legal address: No. 129, Heping road, Fei County, Linyi City, Shandong Province.

Article 4     All the activity of the joint venture shall be subject to the
relevant laws and regulations of People’s Republic of China.

2

--------------------------------------------------------------------------------

Article 5     The organization form of the joint venture company is a limited
liability company. Each party is liable to the joint venture company within the
limit of the capital subscribed by it. The profit, risks and losses of the joint
venture company shall be shared by the parties in proportion to their
contributions of the registered capital.

Chapter 4 Scope and Achievements

Article 6     The aim of the joint venture is, by the using of advanced network
technology and abundant capital to develop the international market and enforce
economic cooperation, in order to create favorable social and economic
efficiency.

Article 7     The scope of the company includes manufacture and development of
network software; consultation of network technology; establishment of website;
design, making and publication of webpage, network cartoon, network
advertisement.

Article 8     Achievement of the joint venture company: the value of the website
www.9E3.com will increase 300% within 18 months after the jointly investment and
become the top 100 in China.

Chapter 5 Total Amount of Investment and the registered Capital

Article 9     The total amount of the joint venture is 1.2 million USD with full
amount of register capital.

Article 10     Party A will invest RMB 4.74 million on cash, (equal to 0.6
million USD with the exchange rate 1:7.9), accounting for 50% of the total
amount . Party B will invest 0.6 million USD on cash remitting, accounting for
50% of the registered value.

Article 11     The registered capital of the joint venture company shall be paid
in by Party A and Party B according to their respective proportion of their
investment, two times within 3months after the day the business license issued.
(at the first time of getting the certificate license , the amount of $ 0.3
million should be paid first ) and the local qualified accounting firm shall
issue the Capital Verification Report.

Article 12     Increase, reduction and transition of the registered capital
shall be permitted by the Board of Director and approved by the examination
government, and modification register shall be made in State Administrative
Industry and Commerce Bureau. If any party herein intends to transfer the whole
or part shares to any third party, it shall get consent of the other party. If
the other party disagrees the shares transfer, it shall purchase such shares. Or
it is deemed as the approval of the shares transfer. When one party transfer
whole or part of its shares, the other party has the priority of purchase.

3

--------------------------------------------------------------------------------

Chapter 6 Responsibilities of Each Party

Article 13     Party A and Party B shall be respectively responsible for the
following matters:

Responsibilities of Party A:

(1) Handle of applications for approval, register, business license and other
matters;
(2) Pay the required contribution according to Article 10 an Article 11 herein;
(3) Distribute the operating management personnel and technical staff and other
needed talents to the joint venture and assist to employ;
(4) Transfer the website www.9E3.com and related equipments of the original
company to the joint venture and in charge of take charge the relevant transfer
procedure;
(5) Deal with other matters assigned by joint venture.

Responsibilities of Party B:

(1) Pay the required contribution according to article 10 an article 11 in the
contract;
(2) Provide foreign advanced technology and plans of market operating;
(3) Assist the joint venture company in international market’s operation;
(4) Deal with other matters assigned by joint venture.

Chapter 7 Board of Directors

Article 14     The joint venture company establishes the Board of Directors. The
date of registration of the joint venture company shall be the date of the
establishment of the Board of Directors. The Board of Directors is the highest
authority of the joint venture, which has the power to determine the material
events, operation plans and management strategy. The decision shall be made on
the approval of the unanimous agreement of the Board of Directors. For other
matters, the method of majority and simple majority shall be adopted. The Board
of Directors is composed of three directors (Party A’s founders and
representative of Party B’s investor). Among which, one is chairman appointed by
Party A and other two are directors respectively appointed by Party A and Party
B. One supervisor shall be elected by Party B, whose term is four years and can
be renewed if continuously appointed by the appointer. The voting right of
shareholders’ meeting and Board of Directors shall be executed pursuant to
contribution proportion. Chairman of director and the directors’ term is four
year and can be renewed if continuously appointed by the appointer.

Article 15     The chairman of the board is the legal representative of the
joint venture company. Should the chairman be unable to exercise he
responsibilities for some reasons, he shall authorize any other directors to
represent the joint venture company temporarily.

4

--------------------------------------------------------------------------------

Article 16     The board of directors shall convene at least one meeting every
one year. The meeting shall be called and presided over by the chairman of the
board. The chairman may convene an interim meeting based on a proposal made by
more than one third of the total number of directors. Minutes of the meetings
shall be placed on file. If the president cannot present by reasons, he or she
can appoint other one in writing.

Chapter 8 Business Management Office

Article 17     The joint venture company shall establish a management office
which shall be responsible for its daily management. The management office shall
have one general manager, and one deputy general manager. The first general
manager shall be recommended by party A and be assisted by the deputy manager.
The management office can be divided into several departments and each of which
are responsible for their own department and carry out what the general manager
and deputy manager have assigned, and are also responsible for them.

Article 18     In case of graft or serious dereliction of duty on the part of
the general manager and deputy general managers, the Board of Directors shall is
entitled to dismiss them at any time.

Chapter 9 Purchase of Equipment and Stock-In-Trade

Article 19     Under same conditions, the joint venture company shall give first
priority to purchase required equipment, stock-in-trade, transportation and
office supplies or others in China.

Article 20     In case the joint venture company purchase equipment or
stock-in-trade from overseas market, it shall be agreed by both parties herein,
and the price should not be higher than that of same goods in international
market.

Chapter 10 Labor Management

Article 21 Labor contract covering the recruitment, employment, dismissal and
resignation, wages, labor insurance, welfare, rewards, penalty and other matters
concerning the staff and the workers of the joint venture company shall be drawn
up between the joint venture company and the Labor Union of the joint venture
company as a whole or individual employees in accordance with the "Regulations
of the People’s Republic of China on labor Management in Equity Joint Ventures
Enterprise". The labor contract shall, after being signed, be filed with the
local labor management department.

5

--------------------------------------------------------------------------------

Article 22     The appointment of senior administrative personnel recommended by
both parties, and their treatment, such as salaries, social insurance, welfare
and the standard of travel expenses, shall be decided by the Board of Directors.

Chapter 11 Finance, Accounting, Audit and Tax

Article 23     The financial system shall be established according to the
Accounting System of China and Foreign-invested Enterprise and Accounting Items
and Accounting Statements of China and Foreign-invested Industrial Enterprise
issued by the People’s Republic of China Financial Department and company’s
actual conditions, and carry out after the approval of the Board of Directors.

Article 24     Financial checking and examination of the joint venture company
shall be conducted by an auditor registered in China and reports shall be
submitted to the Board of Directors and the general manager.

Article 25     In the first three months of each fiscal year, the general
manager shall prepare previous year’s proposal regarding the disposal of
profits, and submit them to the Board of Directors for examination and approval.
And in the last three months of each fiscal year, the general manager shall
submit next year’s business and budget plan to the Board of Directors for
examination and approval.

Article 26     The joint venture company shall allocate reserve funds, bonuses
and welfare funds for staff and workers and expansion funds for the company
according to Law of the People’s Republic of China on Chinese-foreign Equity
Joint Venture. Board of Directors shall decide each year’s proportion of
allocation, actual amount of these three funds every year and the
profit-distributable amount.

Article 27     Staff members and workers of the joint venture company shall pay
individual income tax according to the "Individual Income Tax Law of the
People’s Republic of China".

Chapter 12 Duration of the Joint Venture Company

Article 28     The duration of the joint venture company is 20 years. The
establishment of the joint venture company shall start form the date on which
the business license of the joint venture company is issued.

An application for the extension of the duration, proposed by one party and
unanimously approved by the Board of Directors, shall be submitted to relevant
authority six months prior to the expiry date of the joint venture.

6

--------------------------------------------------------------------------------

Chapter 13 The Disposal of Assets After the Expiration of the Duration

Article 29     Upon the expiration of the duration or termination before the
date of expiration of the joint venture, liquidation shall be carried out
according to the relevant law. The liquidated assets shall be distributed in
accordance with the proportion of investment contributed by both parties.

Chapter 14 Insurance

Article 30     The joint venture company may choose insurance company. The
types, value and duration of insurance shall be decided by the Board of
Directors.

Chapter 15 The Amendment, Alteration and Discharge of the Contract

Article 31     The amendment of the contract or other appendixes shall come into
force only after the written agreement signed by Party A and Party B and
approved by the original examination and approval authority.

Article 32     In case of inability to fulfill the contract or to continue
operation due to heavy losses in successive years as a result of force majeure,
the duration of the joint venture and the contract shall be terminated before
the time of expiration after unanimously agree upon by the Board of Directors
and approved by the original examination and approval authority.

Article 33     If one party fails to fulfill the obligations of this contract,
the party shall be deemed as unilaterally terminates the contract. The other
party shall have the right to terminate the contract in accordance with the
provisions of the contract after approved by the original examination and
approval authority as well as to claim damages.

Chapter 16 Liabilities for Breach of Contract

Article 34     Any party fails to pay required contribution on time according to
Chapter 5 herein, other party is entitled to terminate this contract in
accordance with Article 37 herein and to claim damages to the breaching party.

Article 35     Should all or part of the contract and its appendices be unable
to be fulfilled owing to the fault of one party, the breaching party shall bear
the responsibilities thus caused. Should it be the fault of both parties, they
shall bear their respective responsibilities according to actual situation.

7

--------------------------------------------------------------------------------

Chapter 17 Force Majeure

Article 36     Should either of parties to the contract be prevented from
executing the contract by force majeure, such as earthquake, typhoon, flood,
fire and war and other unforeseen events, and their happening and consequences
are unpreventable and unavoidable, the prevented party shall notify the other
party by cable without any delay, and within 15 days thereafter provide the
detailed information of the events and a valid document for evidence issued by
the relevant notary organization for explaining the reason of its inability to
execute or delay the execution of all or part of the contract. Both parties
shall, though consultations, decide whether to terminate the contract or to
exempt the part of obligations for implementation of the contract or whether to
delay the execution of the contract according to the effects of the events on
the performance of the contract.

Chapter 18 Governing Law

Article 37     The execution, validity, interpretation and settlement of the
dispute of this contract shall be governed by the related laws of the People’s
Republic of China.

Chapter 19 Settlement of Disputes

Article 38     Any disputes arising from the execution of, or in connection with
the contract shall be settle through friendly consultations between both
parties. In case no settlement can be reached through consultations, the
disputes shall be submitted to the Foreign Economic and Trade Arbitration
Commission of China for arbitration in accordance with its rules of procedure.
The arbitral award is final and binding upon both parties.

Article 39     During the arbitration, the contract shall be executed
continuously by both parties except for matter in disputes.

Chapter 20 Writing

Article 40     This contract shall be written in Chinese.

Chapter 21 Effectiveness and Miscellaneous

Article 41     This contract and its appendices shall be effective on the date
of approval by relevant authority.

Article 42     Should notices in connection with any party’s rights and
obligations be sent by either Party A or Party B by telephone, fax or email, the
written letter notices shall be also required afterwards. The legal addresses of
Party A and Party B listed in this contract shall be the posting addresses.

8

--------------------------------------------------------------------------------

Article 43     For any other matters with are not covered in this contract or
conflict with Equity Purchase Agreement, the Equity Purchase Agreement will
prevail.

Article 44     Each party holds one copy of this contract.

Party A: Shangdong Linyi Yinguang Fusi Party B: BroadWebAsia, Inc Internet
Digital Technology Co., Ltd       By: /s/ By: /s/     Date: November 14, 2006
Date: November 14, 2006

9

--------------------------------------------------------------------------------